Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A pixel value storing unit in claim 1 (and dependent claims).
An acquisition management data storing unit in claim 1 (and dependent claims).
An acquisition determining unit in claim 1 (and dependent claims).
A pixel value acquiring unit in claim 1 (and dependent claims).
A pixel value determining unit in claim 1 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-3, 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely stores a pixel value, and a decision is made to either use the value, or instead use a default. Although there is extensive acquiring and determining steps in the claim, most perform very minor steps, no computer components are recited, and how the determination processes are not defined. Therefore while the claim has many limitations, they are not substantive.
The limitation of determining and acquiring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an image generating apparatus,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually deciding and picking values. Similarly, the limitation of acquiring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “acquiring” in the context of this claim encompasses the user thinking and picking a value in their mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “data that is used in common to a plurality of frame images” which is found unclear and grammatically awkward. 

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a pixel value acquiring unit configured to acquire, from the pixel value storing unit, a pixel value of a pixel determined to have a pixel value acquired from the pixel value storing unit;” which appears to be circular, and if not is found grammatically confusing. 
Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “wherein the pixel value storing unit stores the pixel value of the pixel determined to have the pixel value acquired from the pixel value storing unit” which appears to be circular, and if not is found grammatically confusing.
Allowable Subject Matter
Claim 4 overcomes the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hollevoet U.S. Patent/PG Publication 20070188506.
Regarding claim 1:
 An image generating apparatus comprising: (Hollevoet FIG. 2 illustrates, by way of example, a display system 150, the display system 150 comprising a display unit 152 and a processing unit 154.).
 a pixel value storing unit configured to store a pixel value (Hollevoet [0089] The memory map 170 provides for the main memory 172 the necessary information about the display memory addresses in the display memory 174 present in one of the peripherals 176, such as e.g. a display unit, a PDA, a mobile phone, etc. The display panel thus acts as a large Random Access Memory (RAM) to the processor, thereby fully exploiting the fact that a memory cell is present for every pixel on the screen.).
 an acquisition management data storing unit configured to store acquisition management data that is used in common to a plurality of frame images and indicates whether or not to acquire, from the pixel value storing unit, a pixel value of each of pixels included in the frame images (Hollevoet [0108] The information about which pixels need to be updated can e.g. be provided in a header of the frame that is sent to the video memory wherein the content dependent updating will be performed, i.e. for example the frame buffer or the on-display memory. ).
 an acquisition determining unit configured to determine, with regard to the plurality of frame images, based on the acquisition management data, whether or not to acquire the pixel value of each of the pixels included in the frame images from the pixel value storing unit (Hollevoet [0108] Video decoding applications can be optimized to only update those parts of the screen that have changed. Applications requiring user input, such as calendars, spreadsheets, and word processors can take advantage of the fact that user input is most of the time limited to a small part of the screen area. One embodiment provides a modification to the software that generates the data for a video memory of the system, which may be e.g. a frame buffer, but which also may be the display panel itself. Instead of writing the entire video memory, the software only updates the pixels that have changed.).
 a pixel value acquiring unit configured to acquire, from the pixel value storing unit, a pixel value of a pixel determined to have a pixel value acquired from the pixel value storing unit (Hollevoet [0089] Updating pixels on the screen then is performed by updating the corresponding memory locations in the display memory.).
 and a pixel value determining unit configured to determine the pixel value of each of the pixels, wherein the pixel value storing unit stores the pixel value of the pixel determined to have the pixel value acquired from the pixel value storing unit, the pixel value determining unit determines, with regard to the pixel determined to have the pixel value acquired from the pixel value storing unit, a pixel value acquired from the pixel value storing unit as the pixel value of the pixel, and the pixel value determining unit determines, with regard to a pixel determined to have a pixel value not acquired from the pixel value storing unit, a predetermined value as the pixel value of the pixel (Hollevoet [0109] Alternatively, optimization is performed on the level of the display panel, i.e. whereby the memory cells corresponding to the different pixels of the display panel are updated only if the value of the memory cell needs to be changed. This may both be done in systems comprising another video memory, external to the display panel, or in systems wherein the video memory associated with the memory cells of the different pixels of the display panel is the only video memory present. In systems comprising both a video memory external to the display panel, such as e.g. a frame buffer, and a video memory at the level of the display panel, the optimisation may be performed both at the level of the external video memory and at the pixel level video memory. Content dependent updating, as described in one inventive aspect, is especially useful if only a fraction of the screen is to be updated between different subsequent frames. Content dependent updating may be useful for both for suntil images and for streaming video.) since the value can be from the storing unit (stored memory), or if the value is not in the storing unit, a predetermined value is used, where the predetermined value is the new updated value. Applicant has not defined the predetermined value. 
Examiner notes that the claims are written broadly, and interpreted under a broadest reasonable interpretation. While the specification relates to stereoscopic images, foreground and background images, no recitation of these concepts are found in the claim language.
Regarding claim 2:
 The image generating apparatus according to claim 1, has all of its limitations taught by Hollevoet. Hollevoet further teaches  wherein the acquisition management data includes a plurality of pieces of individual acquisition management data each associated with a plurality of the pixels, the acquisition determining unit determines, based on the individual acquisition management data, whether or not to acquire pixel values of the plurality of pixels associated with the individual acquisition management data from the pixel value storing unit, (Hollevoet [0108] The information about which pixels need to be updated can e.g. be provided in a header of the frame that is sent to the video memory wherein the content dependent updating will be performed, i.e. for example the frame buffer or the on-display memory. ) since each frame has data for the pixels, and there are multiple frames with data.
and the pixel value determining unit determines, with regard to all of a plurality of pixels that are associated with the individual acquisition management data and determined to have pixel values not acquired from the pixel value storing unit, a predetermined value as the pixel values of the plurality of pixels (Hollevoet [0109] Alternatively, optimization is performed on the level of the display panel, i.e. whereby the memory cells corresponding to the different pixels of the display panel are updated only if the value of the memory cell needs to be changed. This may both be done in systems comprising another video memory, external to the display panel, or in systems wherein the video memory associated with the memory cells of the different pixels of the display panel is the only video memory present. In systems comprising both a video memory external to the display panel, such as e.g. a frame buffer, and a video memory at the level of the display panel, the optimisation may be performed both at the level of the external video memory and at the pixel level video memory. Content dependent updating, as described in one inventive aspect, is especially useful if only a fraction of the screen is to be updated between different subsequent frames. Content dependent updating may be useful for both for suntil images and for streaming video.) since the value can be from the storing unit (stored memory), or if the value is not in the storing unit, a predetermined value is used, where the predetermined value is the new updated value. Applicant has not defined the predetermined value.
Regarding claim 3:
 The image generating apparatus according to claim 2, has all of its limitations taught by Hollevoet. Hollevoet further teaches  wherein the individual acquisition management data is associated with a plurality of pixels (Hollevoet [0108] The information about which pixels need to be updated can e.g. be provided in a header of the frame that is sent to the video memory wherein the content dependent updating will be performed, i.e. for example the frame buffer or the on-display memory. ) since each frame has data for the pixels, and there are multiple frames with data.
occupying a rectangular region in the frame image (Hollevoet [0119] standard TV screen)( Hollevoet [0121] Eight frames per second are generated and written to the frame buffer (640.times.480 pixels, 16 bits per pixel).)
Regarding claim 5:
 The image generating apparatus according to claim 1, has all of its limitations taught by Hollevoet. Hollevoet further teaches  wherein the acquisition management data indicates that a pixel value of a pixel occupying a given region in the frame image is not to be acquired from the pixel value storing unit (Hollevoet [0108] The information about which pixels need to be updated can e.g. be provided in a header of the frame that is sent to the video memory wherein the content dependent updating will be performed, i.e. for example the frame buffer or the on-display memory. ).
Regarding claim 6:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 7:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616